Citation Nr: 1805380	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  11-05 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for hypertension, to include as due to Agent Orange exposure or as secondary to type II diabetes mellitus.

2. Entitlement to service connection for diabetic peripheral neuropathy of bilateral upper extremities due to Agent Orange exposure or as secondary to diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from August 1959 to June 1963.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In May 2016, this appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  Specifically, the appeal was remanded to afford the Veteran new VA examinations.  The Board finds the February 2017 VA examinations regarding hypertension and diabetic peripheral neuropathy to be adequate.  As such, the Board determines that there has been substantial compliance with the May 2016 remand directives as to those issues, and further remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that remand not required where there was substantial compliance with remand directives).  

The Veteran's claim for entitlement to service connection for diabetic peripheral neuropathy of bilateral lower extremities was granted in an March 2017 rating decision. Additionally, the Veteran's claim for entitlement to service connection for diabetic retinopathy was granted during the appeal in a July 2017 rating decision.  As these grants represent a full grant of the benefits sought, these issues are no longer on appeal.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997). 

To the extent that the Veteran's representative in the January 2018 Informal Hearing Presentation has raised the issue of entitlement to special monthly compensation for anatomical loss of use of the left eye associated with the Veteran's service-connected retinopathy, this issue relates to the appropriateness of the evaluation assigned for the now service-connected condition, and it is not before the Board. However, it is referred to the RO for appropriate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).
FINDINGS OF FACT

1. The record does not reflect a current diagnosis for hypertension.  

2. The record does not reflect a current diagnosis for diabetic peripheral neuropathy of the upper extremities.  

CONCLUSIONS OF LAW

1. The criteria for service connection for hypertension have not been met.  38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. § 3.303(a) (2017).

2. The criteria for service connection for diabetic peripheral neuropathy of the upper extremities have not been met.  38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. § 3.303(a) (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify
VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issues decided herein, VA provided adequate notice in letters sent to the Veteran in June 2008 and March 2009.  

The Board finds VA has satisfied its duty to assist the Veteran in the development of the claim as well.  VA has obtained all identified and available service and post-service treatment records, and the most recent VA examinations afforded the Veteran in February 2017 regarding his hypertension and diabetic peripheral neuropathy are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  The examiners considered the Veteran's symptoms and history, performed appropriate testing, and applied accepted medical standards and principles in rendering an opinion.  
As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of this claim.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Entitlement to service connection requires: (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 8 Vet. App. 374 (1995).  In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; 
(2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Hypertension

The Veteran contends that he has hypertension either as a result of Agent Orange exposure during his active service or as secondary to his diabetes mellitus type II.  Having reviewed the record, the Board finds that service connection for hypertension is not warranted on any basis. 

The Veteran underwent a VA examination in February 2017, and the examiner indicated that the Veteran does not have a current diagnosis for hypertension.  The examiner acknowledged the Veteran's reports of having been diagnosed with hypertension in 1987.  The examiner indicated that although the Veteran was previously diagnosed with hypertension in 1987, there is insufficient evidence to support a current clinical diagnosis of hypertension.  As to current clinical findings, the corresponding Disability Benefits Questionnaire (DBQ) indicates that a diastolic pressure could not be obtained due to dialysis related devices in the Veteran's arms but that the Veteran's systolic pressure per auscultation was 112.  The DBQ also indicates that a blood pressure level was obtained later that day, which was 105/57.  The examiner also noted that the Veteran's blood pressure currently remains normal without any medication.  As the examiner physically examined the Veteran, considered and addressed a previous diagnosis, and applied accepted medical standards, the Board finds the assessment probative.  Nor are there any blood pressure readings of record to contradict this assessment.

As the record does not reflect a current diagnosis for hypertension or blood pressure levels commensurate with the requirements of 38 C.F.R. § 4.104, Diagnostic Code 7101, the Board determines that a current diagnosis of hypertension cannot be established.  Lacking a current diagnosis, the cornerstone element of service connection has not been met, and service connection for hypertension cannot be established on any basis.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that a current diagnosis is the cornerstone of a claim for service connection).  Accordingly, service connection for hypertension is denied.

Diabetic Peripheral Neuropathy of Upper Extremities

The Veteran contends that he has diabetic peripheral neuropathy of the upper extremities as a result of Agent Orange exposure during his active service or as secondary to his diabetes.  Having reviewed the record, the Board finds that service connection for diabetic peripheral neuropathy of the upper extremities is not warranted on any basis.  

The Veteran underwent a VA examination in February 2017 for diabetic sensory-motor peripheral neuropathy, and the examiner indicated that there is insufficient clinical evidence to support a diagnosis of peripheral neuropathy of the bilateral upper extremities.  The corresponding DBQ also indicates all normal clinical findings for the bilateral upper extremities.  As the examiner physically examined the Veteran, considered the history of his symptoms, and applied accepted medical standards, the Board finds the opinion probative.  Nor is there any medical evidence of record to contradict this assessment.  Lacking a current diagnosis for diabetic peripheral neuropathy of the upper extremities, service connection cannot be established on any basis.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that a current diagnosis is the cornerstone of a claim for service connection).  Accordingly, service connection for diabetic peripheral neuropathy of the upper extremities is denied.

ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for diabetic peripheral neuropathy of bilateral upper extremities is denied.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


